Citation Nr: 0735222	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) which granted service 
connection for a right ear hearing loss and assigned a 
noncompensable rating.  Service connection for tinnitus was 
awarded and a 10 percent rating was assigned.  In addition, 
service connection for a left ear hearing loss was denied.  

Service connection for bilateral hearing loss was initially 
denied by rating action in July 1985.  The veteran reopened 
his claim in March 2004.

During his July 2007 VA Travel Board hearing, the veteran 
testified that his right ear hearing loss had worsened since 
his last examination.  In addition his left ear hearing loss 
began during service.  A transcript of that hearing is in the 
file.

The veteran's appeal also initially included the issue of an 
increased rating for tinnitus.  However, he stated during his 
Travel Board hearing that he wished to withdraw this issue 
from appellate status.  See 38 C.F.R. § 20.204(b). 
  
The veteran was also issued a Statement of the Case on the 
claim of service connection for tinea pedis with plantar 
fasciitis, but he has not responded to this issuance to date.  
This claim accordingly is not before the Board on appeal.  
38 C.F.R. § 20.200.

The issues of a compensable evaluation for the service-
connected right ear hearing loss and service connection for 
left ear hearing loss are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

In the present case, the veteran has undergone two VA 
audiological examinations in July 2004 and 2005.  Both 
examinations were by the same audiologist.  The first 
examination revealed bilaterally normal hearing.  In the 
second examination, the examiner noted that the veteran 
appeared to be exaggerating the extent of his hearing 
disability thereby in essence invalidating the test results.  
The examiner however opined the claimant's hearing was within 
normal limits.

The veteran has also submitted private audiological results, 
indicating a bilateral hearing loss.

Given this conflicting evidence of record, the veteran should 
be afforded a more thorough VA audiological examination to 
ascertain whether there is a current left ear hearing loss 
disorder, pursuant to 38 C.F.R. § 3.385, which is 
attributable to service.  Moreover, as the veteran asserted 
during his July 2007 Travel Board hearing that his right ear 
hearing loss has worsened, this disability should be 
reexamined as well.  See VAOPGCPREC 11-95 (April 7, 1995) 
(requiring re-examination when the veteran asserts that his 
disability has worsened since the last examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding his claims. The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).

2. Then, the veteran should be afforded a 
VA audiological examination, with an 
examiner who has not previously examined 
the veteran, if possible, to determine 
the extent of his right ear hearing loss 
disability and the etiology of any 
current left ear hearing loss disability.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

The examiner should conduct pure tone 
threshold and Maryland CNC speech 
recognition testing of the veteran.  The 
examiner should specifically note the 
extent to which the veteran's right ear 
hearing loss interferes with his ability 
to obtain and retain substantially 
gainful employment and, if possible, 
provide a description of specific 
impairments.

As to the claimed left ear hearing loss, 
the examiner should first state whether 
such disorder exists, in view of the 
testing results.  If so, the examiner 
should render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  If no current disability is 
found, the examiner should comment on the 
private audiological examinations showing 
elevated pure tone thresholds, in the 
context of the current findings.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  After completion of the above 
development, the veteran's claims for an 
initial compensable evaluation for right 
ear hearing loss and service connection 
for left ear hearing loss should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

